Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 15-18, 22-25, 28 and 30 are all the claims.
2.	Claims 1 and 22 are amended and Claim 31 is canceled in the second after final response of 5/19//2022.
3.	Withdrawn Claims 15-17 and 22-25 are joined for examination as discussed in the interview summary of 5/18/2022.
4.	Claims 1, 15-18, 22-25, 28 and 30 are all the claims under examination.

Withdrawal of Objections
Claim Objections
5.	The objection to Claims 1, 15-18, 22-25, 28 and 30-31 because of informalities is withdrawn for the pending claims and moot for the canceled claim(s).
a) The objection to Claims 1, 15-18, 22-25, 28 and 30-31 for inconsistency in their reference to light chain constant domain is withdrawn. Claim 31 is canceled and Claim 1 is amended to recite “CL light chain constant domain.”

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 1, 15-18, 22-25, 28 and 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim(s) and withdrawn for the pending claims.
	a) The rejection of Claims 1, 15-18, 22-25, 28 and 30-31 for the phrase “wherein the two first portions are (1)-(1) and (2)-(2)” is withdrawn in view of its replacement with the phrase “wherein the antigen-binding domain in each of the two first portions is identical.”

b) The rejection of Claims 1, 15-18, 22-25, 28 and 30 for both the limitations in Claim 1 (i)(b) where the entire heavy chain constant region comprises the amino acid sequence of residues 141-470 of SEQ ID NO2 and comprises variant residues at least 95% identical to and overlapping with 254-470 of the same sequence of SEQ ID NO: 2 is withdrawn. Applicants have amended Claim i(i)(b) to delete the phrase “where the entire heavy chain constant region comprises the amino acid sequence of residues 141-470 of SEQ ID NO2.”

c) The rejection of Claim 31 is moot for the canceled claim.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: the exemplary structures in Figures 10A and 12A encompass those described for the two first portions where each of the antigen binding domains comprises a scfv (Figure 10A) or each of the antigen-binding domains comprises a VH/VL (Figure 12A), where the C-terminus of the CL light chain domain of the first two portions is essential for attachment of the cleavable linkers of the two third portions to the effector region binding moieties of the two second portions. In addition to the novelty of the structures are the amino acid sequence combinations for each of the CH2-CH3 domains, the CL light chain constant domain and the cleavable linker. Method effects of the antibody variants on their corresponding in vitro ADCC and CDC activity are supported by data in Table 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Claims 1, 15-18, 22-25, 28 and 30 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643